PRICE, Judge.
In this action William Tandy McElwee, Jr. filed suit for final divorce from his wife, Beverly Williams McElwee, alleging that more than one year and sixty days had expired since a separation judgment was obtained by his wife without her having filed any action for final divorce. A reconventional demand was filed by Mrs. McElwee in which she asked the court to award her the sum of $400.00 per month as permanent alimony. On June 4, 1968, judgment was rendered and signed awarding the divorce as prayed for but withholding a decision on the question of permanent alimony.
The court filed a written opinion giving its reasons for denying permanent alimony to Mrs. McElwee on March 4, 1969. No formal judgment was prepared and signed in response to the trial judge’s reasons for decision. On March 18, 1969, a motion for *37a new trial on the question of alimony was filed, and on April 20, 1970, a judgment was signed rejecting the motion for a new trial. On April 20, 1970, a motion was made for a devolutive appeal to the judgment signed on April 20, 1970, and orders of appeal were granted by the court.
Although the appellant in his written order for appeal signified that he is appealing from a final judgment rendered on the 20th day of April, 1970, there is no appeala-ble judgment contained in the record of this case.
In essence, we find the same deficiency in the record before us as contained in the companion case to this, McElwee v. McElwee, La.App., 244 So.2d 35.
For the reasons set forth in that opinion, this appeal is dismissed without prejudice at the cost of the appellant.